38 Mich. App. 200 (1972)
196 N.W.2d 20
CHAFFIN
v.
GRAND RAPIDS METALCRAFT
Docket No. 11302.
Michigan Court of Appeals.
Decided January 26, 1972.
Marcus, McCroskey, Libner, Reamon & Williams, for plaintiff.
Cholette, Perkins & Buchanan (by Edward D. Wells), for defendant.
*201 Before: FITZGERALD, P.J., and R.B. BURNS and TARGONSKI,[*] JJ.
Leave to appeal denied, 387 Mich 776.
PER CURIAM.
On December 2, 1965, plaintiff Eddie Chaffin was working as an automatic press operator for defendant Grand Rapids Metalcraft. On that date plaintiff reached into a press to "catch a die" and the "ram" came down crushing his right hand.
Plaintiff's hand was badly damaged with his right thumb partially being torn off and with his index finger being partially damaged. Surgery was performed and plaintiff's right thumb was removed, including the "metacarpal bone".
Plaintiff claimed workmen's compensation for the loss of a thumb under MCLA 412.10(a)(1); MSA 17.160(a)(1), which amounted to 65 weeks and which was voluntarily paid by the defendant. Next, plaintiff claimed workmen's compensation for the industrial loss of his hand, MCLA 412.10(a)(12); MSA 17.160(a) (12), and after a hearing, the referee awarded compensation for 215 weeks. The Workmen's Compensation Appeal Board affirmed the referee's finding by a 4-2 vote.
Defendant sought leave to appeal from the Board's decision which was granted by this Court.
On appeal, defendant claims that the Workmen's Compensation Appeal Board committed reversible error in ruling that the plaintiff had suffered the specific loss of a hand.
Defendant asserts that the plaintiff has not suffered the specific loss of his hand. In so arguing, defendant cites Hutsko v Chrysler Corp, 381 Mich 99 (1968), for the proposition that the loss of the hand must be equal to amputation. Defendant *202 maintains that the testimony in the instant case does not support the conclusion that plaintiff has suffered the loss of his hand equal to amputation.
Hutsko v Chrysler Corp, supra, held that where there is a specific scheduled loss, but no actual physical loss of the member, the test shall be (pp 102, 103, 104):
"There must be that total incapacitating loss of use which renders the organ or member industrially useless for any type of work, * * *. The test is the degree of loss as compared with the actual physical loss by destruction or amputation. * * * In simple substance then we construe a specific schedule loss to be that loss of industrial use or function equal to actual physical loss as by destruction or amputation."
Furthermore, findings of fact by the Appeal Board will not be reversed by courts on appeal if the findings of fact are supported by the record, in the absence of fraud. Rea v General Electric Co, 35 Mich App 573 (1971).
In the instant case, the findings of fact are supported by the record and the test in Hutsko is met. Therefore, this Court affirms the decision of the Workmen's Compensation Appeal Board. See also Rea, supra.
Affirmed. Costs to appellee.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.